ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND                                                    COURT OF APPEALS
                                                               OF MARYLAND


               Petitioner,
                                                               Misc. Docket AG No. 129
v.                                                             September Term, 2016

LAURENCE FLEMING JOHNSON


                Respondent.

                                               ORDER

        This matter came before the Court on the Joint Petition for Indefinite Suspension with a

Right to Seek Reinstatement After Ninety (90) Days filed by the Attorney Grievance Commission

of Maryland and the Respondent, Laurence Fleming Johnson, pursuant to Maryland Rule 19-736,

in which the Respondent admits that he violated Rules 1.1, 1.3, 1.15(a) & (c), and 5.3(b) of the

Maryland Lawyers' Rules of Professional Conduct, as then enacted. The Court, having considered

the Petition, it is this 28 th day of         July               ,2017,

        ORDERED, that Respondent, Laurence Fleming Johnson, be and he hereby is indefinitely

suspended from the practice of law in the State of Maryland, effective fifteen (15) days from the

 date of this Order, with the right to seek reinstatement after ninety (90) days; and it is further

         ORDERED, that, the Clerk of the Court shall remove the name Laurence Fleming Johnson

 from the register of attorneys in this Court, notify the Respondent in accordance with Maryland

 Rule 19-742 (a)(1), and comply with Maryland Rule 19-761.




                                                          /s/ Mary Ellen Barbera
                                                         Chief Judge